Opinion filed March 5, 2015




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00012-CR
                                   ___________

              MICHAEL ROBERT GAVURNIK, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25262A

                     MEMORANDUM OPINION
      Michael Robert Gavurnik, Appellant, filed a pro se notice of appeal in this
case. Appellant has now filed a pro se motion to dismiss the appeal. In the
motion, Appellant states, “[I] do not wish to appeal my case or sentence[.] Please
let me get on to TDCJ.” Appellant requests that his appeal be withdrawn. The
motion is signed by Appellant. See TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.

March 5, 2015                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.